Name: Commission Regulation (EEC) No 3191/81 of 9 November 1981 re-establishing the levying of customs duties on ethyl acetate, falling within subheading 29.14 A II c) ex 1 and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 / 10 Official Journal of the European Communities 10 . 11 . 8 COMMISSION REGULATION (EEC) No 3191/81 of 9 November 1981 re-establishing the levying of customs duties on ethyl acetate , falling within subheading 29.14 A II c) ex 1 and originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply was fixed at 257 000 ECU ; whereas, on 28 October 1981 , imports of these products into the Community originating in Brazil reached that ceiling ; whereas the United Kingdom has requested that the levying of customs duties be re-established ; whereas the customs duties in respect of the products in question must therefore be re-established against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 13 November 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80 , shall be re-established on imports into the Community of the following products origi ­ nating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ('), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308 /80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Whereas, in pursuance of Articles 1 and 9 of Regula ­ tion (EEC) No 3322/80 suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 ( 1 ) of that Regu ­ lation , as soon as the individual ceilings in question are reached at Community level , the Commission , either acting on its own initiative or once a Member State has requested it to do so, shall re-establish the levying of customs duties on imports of the products in question ; Whereas, in the case of ethyl acetate falling within subheading 29.14 A II c ) ex 1 the individual ceiling CCT heading Description No 29.14 A II c) ex 1 Ethyl acetate (NIMEXE code : 29.14-31 ) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 29 . 12. 1980, p . 114 . (A OJ No L 345, 20 . 12. 1980 , p . 1 .